Citation Nr: 0202668	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
endometriosis.  

2.  Entitlement to secondary service connection for the 
residuals of a total hysterectomy.  

3.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30, based on post-surgical 
convalescence following a total hysterectomy and bilateral 
salpingo-oophorectomy performed in November 1999.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
August 1989 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied compensable ratings 
for the veteran's service-connected human papilloma virus and 
for a right ovarian cysts, and which also denied entitlement 
to a temporary total rating based on post surgical 
convalescence following the veteran's total hysterectomy in 
November 1999.

In February 2001, the veteran appeared and gave testimony at 
a hearing before a hearing officer at the RO.  A transcript 
of this hearing is of record.  At the February 2001 RO 
hearing, the veteran withdrew the issues of entitlement to 
compensable ratings for the service-connected human papilloma 
virus and for the service-connected right ovarian cysts from 
appellate consideration and thus these issues are not on 
appeal before the Board at this time.  During this hearing, 
however, the veteran also raised the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for endometriosis, which 
had been previously denied by the RO in unappealed rating 
actions dated in November 1993, and in November 1996.  In 
addition, the appellant also raised the issue of entitlement 
to secondary service connection for the residuals of a total 
hysterectomy at the February 2001 hearing.  

In a supplemental statement of the case, dated in June 2001, 
the RO essentially adjudicated and denied the issues of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for endometriosis and 
entitlement to secondary service connection for the residuals 
of a total hysterectomy.  In a substantive appeal (VA Form 
9), dated in July 2001, the veteran indicated that she wished 
to appeal these two issues as well as the issue of 
entitlement to a temporary total rating based on post 
surgical convalescence following a total hysterectomy and 
bilateral salpingo-oophorectomy performed in November 1999.  
Accordingly, the issues currently on appeal before the Board 
are as stated on the title page of this decision.  

In her substantive appeal, dated in July 2001, the veteran 
also indicated that she wished to be afforded a video 
conference hearing at the RO before the a member of Board.  
This hearing was scheduled in early December 2001, but the 
veteran failed to report for the hearing.  

The Board is undertaking additional development on the claims 
of entitlement to secondary service connection for the 
residuals of a total hysterectomy and entitlement to a 
temporary total rating under 38 C.F.R. § 4.30, based on post-
surgical convalescence following a total hysterectomy and 
bilateral salpingo-oophorectomy in November 1999, pursuant to 
authority granted by 67 Fed. Reg. 3009, 3104 (January 23, 
2002) (to be codified at 38 C.F.R.§ 19.9(a)(2).  Further, 
having currently decided by way of the present Board decision 
that the veteran has in fact submitted new and material 
evidence sufficient to reopen her claim of entitlement to 
service connection for endometriosis, the Board is now 
undertaking additional development with respect to that 
claims as well.  When development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the issues of 
entitlement to service connection for endometriosis, 
entitlement to secondary service connection for the residuals 
of a total hysterectomy, and entitlement to a temporary total 
rating under 38 C.F.R. § 4.30, based on post-surgical 
convalescence following a total hysterectomy and bilateral 
salpingo-oophorectomy in November 1999.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for endometriosis will be discussed below.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
endometriosis was denied by the RO in rating decisions dated 
in November 1993, and in November 1996; the veteran was 
notified of each rating decision by letters dated in November 
1993, and in December 1996, but he did not perfect an appeal 
from either of these rating decisions.  

2.  The evidence associated with the record since the 
November 1996 rating decision is new and relevant to the 
claim, and must be considered with the previously assembled 
evidence to fairly decide the merits of the claim of 
entitlement to service connection for endometriosis.


CONCLUSIONS OF LAW

1.  The November 1993 and November 1996 rating decisions, 
which denied service connection for endometriosis are final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.104(a), 20.302, 20.1103 (2001).

2.  The additional evidence received subsequent to the 
November 1996 rating decision, which denied service 
connection for endometriosis, is new and material; and the 
veteran's claim for this benefit is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Notably, however, the regulations 
create an exception to the applicability rule with respect to 
VA assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  
In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim," for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen a finally 
decided claim received on or after August 29, 2001, thereby 
creating another exception to the applicability rule.  Id.  
Inasmuch as the veteran's request to reopen her claim for 
service connection for endometriosis was made in February 
2001, which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do not 
apply for the purpose of determining whether the veteran in 
this case has submitted new and material evidence sufficient 
to reopen her claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's February 2001 request to reopen her claim of 
service connection for endometriosis.  38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. 
§ 3.159(b)).

In this regard, the record reflects that the veteran in this 
case has received notification regarding the type of evidence 
needed to reopen her claim for service connection 
endometriosis.  The June 2001 Supplemental Statement of the 
Case, which has been furnished during the pendency of this 
appeal, addressed the law and evidentiary shortcomings of the 
veteran's claim to reopen.  Moreover, during her personal 
hearing at the RO in February 2001, the veteran and her 
representative provided testimony that addressed the merits 
as well as the additional evidence needed to reopen her 
claim-in that, they requested and were afforded opportunity 
to submit such evidence in support of her claim.  Thus, the 
veteran has been advised of the evidence necessary to 
substantiate her claim and the evidence relevant to the claim 
has been properly developed.  As such, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding the 
matter of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for endometriosis.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



New and Material Evidence

I.  Factual Background

The evidence that was of record at the time of the most 
recent denial of the veteran's application to reopen her 
claim for service connection for endometriosis based on new 
and material evidence in November 1996 may be briefly 
summarized.

The veteran's service medical records reflect treatment for 
human papilloma virus of the cervix and for a right ovarian 
cyst.  The service medical records contained no  clinical 
findings or diagnosis of endometriosis during service.  

After a VA gynecological medical examination in January 1992, 
the diagnoses included questionable history of human 
papilloma virus with no symptoms and history of right ovarian 
cysts, 3.2 centimeters in November 1991.  There was no 
findings or diagnosis of endometriosis reported on this 
examination.  

In a July 1992 statement, a private gynecologist reported 
treating the veteran in May 1992 for complaints of pelvic 
pain and dyspareunia.  Examination at that time revealed pain 
in the right adnexal regions and the doctor rendered a 
diagnosis of endometriosis.  

VA clinical records reveal outpatient treatment in 1992 and 
1993, for abdominal pain and incontinence.  It was noted that 
a laparoscopy had been performed in September 1992 and 
revealed endometriosis.  Subsequent VA treatment for 
endometriosis is indicated.  

After a VA gynecological examination in June 1993, the 
reported diagnosis was endometriosis.  Following a further VA 
gynecological examination in October 1993, a clinical 
diagnosis of endometriosis was again rendered.  The examining 
physician at that time commented that, to his knowledge, 
there was absolutely no correlation between the right ovarian 
cyst and the veteran's endometriosis.  The two diagnoses were 
said to be separate and apart with no sequential or 
subsequent relationship to any degree.  Following a VA 
gynecological examination in September 1996, the diagnoses 
again included endometriosis and endometritis.  

The evidence associated with the claims folder since the 
unappealed November 1996 rating decision, which determined 
that the veteran failed had to submit new and material 
evidence and denied her application to reopen the claim for 
service connection for endometriosis, includes clinical 
records reflecting VA outpatient treatment from the mid 1990s 
for complaints of pelvic pain with diagnoses that included 
endometriosis.  

The veteran underwent hospitalization at a VA medical 
facility in November and December 1999 for the treatment of 
chronic pelvic pain.  In the course of this hospitalization 
the veteran underwent a total hysterectomy and bilateral 
salpingo-oophorectomy.  At the time of discharge from the 
hospital the diagnosis was endometriosis and intractable 
pelvic pain.  Additional VA clinical records reflect 
outpatient treatment from the mid 1990s to 2001 for various 
disorders that included pelvic pain with diagnoses that 
included endometriosis

During a February 2001 hearing before a hearing officer at 
the RO the veteran said that she had irregular bleeding and 
painful sexual intercourse following the birth of a child in 
July 1991.  She said that she was placed on a mini birth 
control pill at that time because her military physician 
suspected that she suffered from endometriosis.  She also 
said that a private physician rendered a definitive diagnosis 
of endometriosis in July 1992, after her service discharge.  
She said that she had had recurrences of endometriosis 
thereafter and that eventually this disorder necessitated a 
total hysterectomy and bilateral salpingo-oophorectomy that 
was performed in late 1999.  

In February 2001 private clinical records were received that 
reflected diagnostic laparoscopies performed in September 
1992 and July 1995.  After each of these procedures a 
diagnosis of endometriosis was rendered.  


II.  Legal Analysis

In a November 1996 rating decision, the RO denied the 
veteran's application to reopen her claim of entitlement to 
service connection for endometriosis.  While a notice of 
disagreement was filed by the veteran in February 1997, and 
while a statement to the case was furnished by the RO in 
March 1997, the veteran did not file a substantive appeal.  
Because the veteran did not complete an appeal of this 
adverse action, the RO's November 1996 decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in November 1996.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2001).

The basis for the RO's unappealed rating decision in November 
1996, which denied the veteran's application to reopen her 
claim of entitlement to service connection for endometriosis, 
was essentially that the veteran had failed to submit new and 
material evidence that demonstrated the existence of 
endometriosis during her period of active military service.  
The evidence added to the record since the November 1996 
rating decision consists of the veteran's testimony at her 
February 2001 RO hearing, at which time she testified to the 
effect that she had been placed on birth control pills during 
service because her gynecologist at that time believed that 
her symptoms of irregular bleeding and painful intercourse 
were due to endometriosis.  This hearing testimony is 
presumed to be credible for purposes of determining whether 
it is new and material in view of the holdings of the Court 
in Kutscherousky and Evans, both supra.  

The February 2001 hearing testimony is new evidence since it 
was not previously of record and is not cumulative of 
evidence that was previously of record.  This testimony is 
also tends to indicate the possibility that the veteran's 
currently diagnosed endometriosis had its onset during 
service.  Thus, in presuming its credibility, this evidence 
speaks to specific matter of whether the veteran's 
endometriosis was incurred during service, and it is 
therefore material evidence that must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for endometriosis.  Having determined that 
new and material evidence has been submitted, the veteran's 
previously denied claim for service connection for 
endometriosis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
endometriosis is reopened; the appeal is granted to this 
extent only.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


